         Case 1:20-cr-00633-NRB Document 22 Filed 03/05/21 Page 1 of 1




                                                   March 4, 2021

Hon. Naomi R. Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                     Re:     United States v. Wells and Ward, 20-CR-633 (NRB)


Dear Judge Buchwald:

       I write on behalf of both defendants and with the consent of the government to request
an adjournment of the status conference in this case, currently scheduled for March 11, 2020.

        Two days ago, the government distributed a large tranche of discovery. Neither
counsel has had a chance to analyze it yet. Moreover, Ms. Ward recently gave birth and so I
have not had an opportunity to meet with her in the last several weeks to discuss the case. In
light of these events, we respectfully request an adjournment of the status conference for 45
days in order to fully evaluate the discovery and to discuss it with our clients. If the Court
grants the request, both defendants consent to an exclusion of time under the Speedy Trial Act
to the next conference date. As noted, the government does not object to this request.

       Thank you very much for your consideration.
Application granted. The status
                                                   Respectfully submitted,
conference is adjourned until
April 29, 2021 at 11:00 a.m.                              /s/
The Court excludes time under
the Speedy Trial Act through                       Florian Miedel
that date. See 18 U.S.C. §                         Attorney for Georgia Ward
3161(h)(7)(A).
SO ORDERED.

cc:    All Counsel




                                                     Dated:     New York, New York
                                                                March 5, 2021
